Citation Nr: 0909342	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for fracture of the 
right 5th metacarpal.

2.  Entitlement to service connection for fracture of the 
right 4th metacarpal.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 
1987.  The Veteran had subsequent unverified service in the 
Reserves and/or National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for 
metacarpal fracture, right hand (old) (claimed as broken 
right hand).  

In his original claim, the Veteran requested service 
connection for a broken right hand.  In July 2005, the Board 
remanded the issue of service connection for metacarpal 
fracture of the right hand (claimed as broken right hand) for 
further development.  The case has since returned to the 
Board and a review of the additional evidence shows that the 
Veteran has healed fractures of both the right 4th and 5th 
metacarpals.  Given the very general characterization of his 
claim as a fracture of the "hand," the Board believes that 
the fractures of both the 4th and 5th metacarpals are 
encompassed within his appeal, and the Board finds that it 
has jurisdiction of both issues.  See 38 C.F.R. § 20.101 
(2008).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a 
fracture of the right 5th metacarpal was incurred in service.  

2.  In January 1990, following his period of active military 
service, the Veteran fractured his right 4th metacarpal.  


CONCLUSIONS OF LAW

1.  Service connection for fracture of the right 5th 
metacarpal is warranted.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  Service connection for fracture of the right 4th 
metacarpal is not warranted.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letters dated in February 2002, August 2005, and August 
2007, the Veteran has been notified of the evidence needed to 
substantiate his claim for service connection for a right 
hand fracture; and of the information and evidence VA would 
provide and of the information and evidence he was 
responsible for providing.  The claim was readjudicated in 
the December 2008 SSOC and the Veteran was also provided 
information regarding how VA assigns disability ratings and 
effective dates.  The Board acknowledges that the claim was 
not readjudicated following this notice.  However, a review 
of the claims file indicates that the Veteran has been 
notified of the information needed to substantiate his claim 
and has had a meaningful opportunity to participate in the 
adjudication process.  Any errors related to the timing of 
the notice are not considered predjudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
 
Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting with 
procuring service records, other relevant treatment records, 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The Board acknowledges that VA was unable to obtain the 
service treatment records for the Veteran's period of active 
service.  The Veteran has been advised of this and a Formal 
Finding of Unavailability was completed in April 2003.  The 
claims file does contain various active duty records 
submitted by the Veteran and the RO was able to obtain 
records from his Reserve and/or National Guard service.  The 
RO also requested in-patient clinical records from the Naval 
Health Clinic in Great Lakes and received a negative 
response.  The Veteran identified records from a private 
hospital and these were obtained.  The Veteran was provided 
VA examinations in January 2006 and August 2008.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran contends that service connection should be 
established for a fracture of his right hand.  In a September 
2005 statement, he reported that in approximately January or 
February 1986, he fractured his right hand above his ring 
finger after punching a post.  He reported continued problems 
with the hand since the fracture.  He indicated that he 
refractured his right hand in January 1990.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

As noted, the Veteran reported that he fractured his right 
hand in 1986 while on active duty.  The Board is mindful 
that, in a case such as this where service records are 
unavailable, VA has a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

In support of his claim, the Veteran submitted a photograph 
of himself reportedly taken at the Great Lakes Naval Base in 
February 1986.  The photograph shows a sailor with a cast on 
the right hand.  The name on the uniform is the Veteran's.  
The Veteran also submitted a statement from his brother, who 
reported that he had personal knowledge that the Veteran 
fractured his right hand during his Navy service.  

Records from a private hospital dated in January 1990 
indicate that the Veteran was in a fight two days prior and 
hit his right hand.  Objectively there was marked swelling 
and tenderness over the 4th and 5th metacarpals.  X-rays 
showed a displaced fracture 4th metacarpal.  

Records from the Veteran's post-active duty service show that 
on report of medical history dated in March 1992, he reported 
a right hand fracture in 1990.  Reports of medical history 
dated in November 1992 and February 1993 document a history 
of broken right little finger in February 1986 and broken 
right ring finger in January 1990.  Report of medical history 
dated in November 1994 documents a history of metacarpal 
fracture (old) right hand.

The Veteran underwent a VA examination in January 2006.  The 
examiner indicated that the claims file was reviewed prior to 
the examination.  It was noted that the Veteran punched a 
pole in 1986 and suffered a displaced right fourth metacarpal 
fracture also known as a boxer's fracture.  X-rays 
demonstrated a well-healed fracture with about 36 degrees of 
residual volar angulation of the fracture site but otherwise 
had gone on to a complete union.  Assessment was a well-
healed right 4th metacarpal boxer's fracture with a residual 
angulation.  

The Veteran most recently underwent VA examination in October 
2008.  The claims file was reviewed.  He reported a constant 
ache in the hand that becomes worse with use of the hand.  He 
reported that he suffered a right hand fracture in 1986 
punching someone.  On physical examination, there was 
objective evidence of painful motion and tenderness.  There 
was tenderness to palpation directly over the 4th metacarpal 
with palpable deformity in the midshaft of the metacarpal and 
pain over the 4th metacarpal with finger range of motion.  X-
rays were taken and impression was (1) negative for acute 
fracture or dislocation; (2) old healed fractures of the 
fourth and fifth metacarpals with residual volar angulation.  
Diagnosis was residual pain status post right 4th metacarpal 
fracture.  The examiner noted that current hand pain was not 
disabling at this time though it appeared to affect his 
occupational and recreational activities.  The examiner 
indicated that the hand fracture was a direct result of the 
Veteran's injury while in the service.  

The Veteran is competent to report he suffered a right hand 
injury and broke his hand.  He is also competent to report 
continued pain since the initial injury.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Veteran's reported 
injury is supported by photographic evidence as well as a 
statement from his brother.  On review, the evidence tends to 
show that the Veteran suffered a right hand fracture during 
active military service.  As active duty service treatment 
records are missing, the specific site of the in-service 
fracture is not known.  However, subsequent service records 
suggest that the fracture sustained in 1986 was to the little 
finger, and more recent x-rays do confirm an old fracture of 
the 5th metacarpal.  

In considering all evidence of record, the Board acknowledges 
the Veteran's reports that he broke his hand above the right 
ring finger in 1986.  The more contemporaneous evidence, 
however, indicates that the broke his hand above the right 
little finger in 1986 with subsequent fracture of the 4th 
metacarpal in 1990.  The Board finds this more 
contemporaneous evidence to be much more probative than 
recollections provided many years after the fact.  Thus, the 
evidence indicates that the Veteran suffered a fracture of 
the right 5th metacarpal during service and resolving 
reasonable doubt in his favor, service connection for the 
residuals of that fracture is warranted.  See 38 C.F.R. 
§ 3.102 (2008).  

The Board acknowledges the VA examinations that suggest 
residuals related to an in-service fracture of the right 4th 
metacarpal.  The examiners each had access to the claims file 
and indicate that it was reviewed; however, private records 
clearly show the Veteran suffered a fracture of the right 4th 
metacarpal in 1990, which was following his period of active 
duty.  Reports of medical history dated in November 1992 and 
February 1993 also document a history of broken right little 
finger in February 1986 and broken right ring finger in 
January 1990.  Thus, the Board does not find the examiner's 
statements probative and the Board finds that evidence does 
not support a grant of service connection for a fracture of 
the right 4th metacarpal.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  


ORDER

Service connection for fracture of the right 5th metacarpal 
is granted.  

Service connection for fracture of the right 4th metacarpal 
is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


